Citation Nr: 1112679	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-32 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent disabling for service-connected residuals of herniated nucleus pulposus, status-post laminectomy of the lumbar spine.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981, during peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA), Atlanta, Georgia, Regional Office (RO), which denied entitlement to an increased rating in excess of 40 percent disabling for service-connected residuals of herniated nucleus pulposus, status-post laminectomy of the lumbar spine.  The Veteran disagreed with such decision and subsequently perfected an appeal.   

During the pendency of his appeal, the Veteran relocated to the Atlanta, Georgia, area.  Thus, his appeal was transferred to the Atlanta RO.   

In March 2009, the Board remanded the increased rating claim to the AMC/RO for additional development, including the obtaining of outstanding VA treatment records, a new VA examination to determine the severity of the Veteran's service-connected lumbar spine disability, and proper VCAA notice pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the March 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran submitted a timely notice of disagreement (see May 2008 "Statement in Support of Claim," VA Form 21-4138) regarding the denial of his service connection claim for a mental disorder, adjudicated as dysthymia with a history of polysubstance, crack, and alcohol (see April 2006 Rating Decision).  In November 2007, the RO issued a Statement of the Case pursuant to 38 C.F.R. § 19.29 (2010).  The Veteran did not file a timely substantive appeal regarding the denial of service connection for a mental disorder, adjudicated as dysthymia with a history of polysubstance, crack, and alcohol, to perfect his appeal and establish jurisdiction over such appeal by the Board.  38 C.F.R. § 20.200 (2010).  As such, the issue on appeal is appropriately captioned above.    

The Board also notes that during the pendency of this Remand and appeal the Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that the Veteran has submitted evidence regarding unemployability in a June 2010 VA Spine Examination Report (which indicate that the Veteran left his last job as a security guard due to his lumbar spine problems), and as such, TDIU is part of the claim for benefits currently before the Board.  For the purpose of clarity upon remand, this issue has been separately captioned on the title page above.    

The issue of entitlement to a TDIU, which is raised as "part and parcel" of the claim for an increased rating, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of herniated nucleus pulposus, status-post laminectomy of the lumbar spine disability is manifested by complaints of pain, forward flexion of 0 to 20 degrees without pain, extension of 0 to 10 degrees without pain, left lateral flexion of 0 to 20 degrees without pain, right lateral flexion of 0 to 20 degrees without pain, left lateral rotation of 0 to 30 degrees without pain, right lateral rotation of 0 to 30 degrees without pain (for a combined range of motion of 130 degrees), and MRI evidence of degenerative joint disease of the lumbar spine.  
2.  The evidence does not more nearly approximate a finding of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or a finding of unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  Further, the evidence does not support a finding of greater functional impairment due to pain on use.  

3.  The competent evidence does not show that the Veteran's service-connected lumbar spine disability is so exceptional or unusual that referral for extraschedular consideration by the designated authority is required in this matter.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 40 percent disabling for service-connected residuals of herniated nucleus pulposus, status-post laminectomy of the lumbar spine, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify pertinent to the Veteran's increased rating claim was satisfied by October 2004 and July 2009 letters.  These letters fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his claim; and of the Veteran's and VA's respective duties for obtaining evidence.  A March 2006 notice letter and July 2009 attachment to a notice letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473.  

While the March 2006 and July 2009 letters were issued after the initial April 2005 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the March 2006 and July 2009 letters were issued, the Veteran's claim was readjudicated in the December 2010 Supplemental Statement of the Case.  Therefore, any defect with respect to the timing of the March 2006 and July 2009 VCAA notice has been cured.

Further, the Board acknowledges a decision from the Court that provided additional guidance on the content of the notice that is required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increased compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1281 (Fed.Cir. 2009).  Such decision was issued after the Board's March 2009 remand in which the Board requested that that the Veteran be provided notice under Vazquez.  Regardless, the AMC/RO provided such notice although not required to do so in the July 2009 VCAA notice letter.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records (STRs), post-service VA medical records including current outstanding records requested in the March 2009 Board Remand, VA examination reports including a recent June 2010 VA Examination Report and August 2010 Addendum, and statements submitted by or on behalf of the Veteran.  The VA examination report obtained is thorough and contains sufficient information to decide the issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran had not indicated that there was any additional relevant evidence from any source.  As the AOJ obtained the Veteran's outstanding VA treatment records, provided the Veteran with proper notice under Vasquez, and provided the Veteran with a new VA examination regarding his lumbar spine disability, the Board finds that the AOJ substantially complied with the March 2009 remand orders and no further action is necessary in this regard.  See D'Aries, supra.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating claim.

Legal Criteria and Analysis of the Increased Rating Claim 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which had a rating criterion the same as another.  The Court held that the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of a functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

The Veteran's lumbar spine disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (Degenerative arthritis of the spine).

The General Rating Formula for Diseases and Injuries of the Spine applies to Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating IDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
	
Unfavorable ankylosis of the entire spine...........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine .....................50 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine..........................................................................40 

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine........................................................................30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..................................20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................10

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.

Note 2 provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note 4 provides that each range of motion measurement should be rounded to the nearest five degrees.

Note 5 provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note 6 provides that disability of the thoracolumbar and cervical spine segments will be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IDS should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

IDS is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); and with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Note 1 provides that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Here, by way of history, in a July 1986 rating decision, the RO granted service connection for the Veteran's lumbar spine disability, and assigned a 10 percent disabling rating (effective May 6, 1986) under 38 C.F.R. § 4.71a, former Diagnostic Code 5293.  In a January 1998 rating decision, the RO assigned an increased rating of 40 percent disabling (effective January 26, 1995) for the Veteran's service-connected lumbar spine disability based on severe limitation of motion of the lumbar spine, under 38 C.F.R. § 4.71a, former Diagnostic Codes 5293.  In July 2002, the Veteran filed an increased rating claim for his service-connected lumbar spine disability.  See "Appeal to the Board of Veterans Appeals," VA Form 9, received July 2002.  In a March 2003 rating decision, the RO denied the Veteran's increased rating claim. The Veteran submitted a timely notice of disagreement with the March 2003 rating decision (see July 2003 "Statement in Support of Claim," VA Form 21-4138); however, he did not file a timely substantive appeal to perfect an appeal of the March 2003 rating decision following the issuance of a May 2004 Statement of the Case.  In August 2004, the Veteran filed another increased rating claim for his service-connected lumbar spine disability.  See August 2004 "Statement in Support of Claim," VA Form 21-4138.  In an April 2005 rating decision (currently on appeal), the RO again denied such claim under the General Rating Formula for Diseases and Injuries of the Spine.  See  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Evidence relevant to the severity of the Veteran's lumbar spine disability includes March 2005 and June 2010 VA Spine Examination Reports, an August 2010 Addendum to the June 2010 VA Spine Examination Report, and various VA treatment records dated January 2003 to July 2009.

The Veteran underwent a VA spine examination on March 2005 in Birmingham, Alabama.  The Veteran complained of continued pain of the lumbar spine since his injury in-service, and radiating pain to his left lower extremities.  The examiner noted that the Veteran was using a rolling four-poster walker to help him ambulate and had a short leg cast boot on his left leg as a result of a recent left ankle fracture and not due to his lumbar spine complaints.  Upon physical examination, the examiner noted that certain parts of the examination were restricted because of the Veteran's inability to bear weight on his left foot.  The examiner noted that lumbar spine motion was restricted because of the Veteran's inability to stand unassisted.  Some paraspinal muscle tenderness and questionable spasm was noted.  There was no sciatic tension signs and straight leg testing revealed no pain.  The examiner noted that motor testing was inadequate because of the Veteran's recent left ankle fracture, and noted no further limitation of motion due to weakness, fatigability, or incoordination on repetitive use.  Range of motion testing was not conducted.  The examiner assessed herniated disk L5-S1, status-post laminectomy.  See March 2005 VA Spine Examination Report. 

The Veteran sought treatment at the Birmingham and Tuskegee VAMC for complaints of chronic low back pain radiating down his legs.  See June 2004 Neurology Clinic Note; November 2005 Primary Care Physician Note; May 2006 Pain Medicine Consult; May 2006 Kinesiotherapy Initial Evaluation Note; May 2006 Physical Therapy Evaluation and Management Note; September 2006 Primary Care Follow-Up Note; November 2006 Primary Care Follow-Up Note; January 2007 Primary Care Follow-Up Note; September 2007 Primary Care Follow-Up Note; April 2008 Physical Medicine Rehabilitation Education Consult; May 2009 Physical Medicine Rehabilitation Education Consult Note; July 2009 Physical Therapy Evaluation and Management Note.  Neurological examination revealed sensation grossly intact and normal motor testing.  See November 2005 Primary Care Physician Note; September 2006 Primary Care Follow-Up Note; November 2006 Primary Care Follow-Up Note; January 2007 Primary Care Follow-Up Note; September 2007 Primary Care Follow-Up Note; May 2009 Physical Medicine Rehabilitation Education Consult Note.  

Various magnetic resonance imaging (MRI) of the lumbar spine indicates "mild degenerative spondylosis suggested," degenerative joint disease, "mild degenerative changes at L5-S1," "mild degenerative central canal stenosis at L3-4, L4-5, and L5-S1," and "neural foramen stenosis with L4-5 lateral recess stenosis on the left ."  See August 2006 MRI Lumbar Spine Report.  MRI of the lumbar spine taken in April 2009 indicates "See November 2005 MRI Lumbar Spine Report; August 2006 MRI Lumbar Spine Report; April 2009 MRI Lumbar Spine Report; April 2010 MRI Lumbar Spine Report.    

The Veteran underwent another VA examination for his lumbar spine on June 2010 in Montgomery, Alabama.  The examiner reviewed the Veteran's claims folder.  The Veteran complained of worsening back pain.  He reported no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  He did report fatigue, decreased motion, stiffness, weakness, and spasm.  He used a cane to ambulate and is unable to walk more than a few yards.  Upon physical examination, the examiner noted normal gait and posture, and no gibbus, kyphosis, list, lumbar lordosis, lumbar flattening, reverse lordosis, scoliosis, or ankylosis.  Range of motion of the lumbar spine was forward flexion of 0 to 20 degrees, extension of 0 to 10 degrees, right lateral flexion of 0 to 20 degrees, left lateral flexion of 0 to 20 degrees, right rotation of 0 to 30 degrees, and left rotation of 0 to 30 degrees.  There was no pain with motion, spasm, guarding, atrophy, tenderness, or weakness.  There was also no pain or additional limitation on repetitive range of motion testing.  The examiner noted that the Veteran had no episodes of being incapacitated due to his lumbar spine disability.  Upon neurological testing, reflex examination, sensory examination, and motor examination was normal.  The Veteran was diagnosed with mild degree of central canal stenosis at L3-4, L4-5, and L5-S1; neural foramen stenosis; and L4-5 lateral recess stenosis on the left.  The examiner also noted that there were no effects on the occupation of the Veteran because he was not employed, and he was employed as a security guard but left his job due to his lumbar spine problems.  The examiner also noted that the Veteran's disability affected his activities of daily living, and he cannot perform activities requiring prolonged standing.  See June 2010 VA Spine Examination Report and August 2010 Addendum.  

The claims folder contains no further VA treatment records or any private treatment records regarding the Veteran's lumbar spine disability.  The Board also notes that the claims folder contains various treatment records from the Birmingham and Tuscaloosa VAMC dated February 2005 to January 2006; however, review of such records are negative for any treatment of the Veteran's lumbar spine disability and mainly contain treatment for psychiatric disorders.

In light of the above evidence, the Board finds that an increased rating in excess of 40 percent disabling for the Veteran's service-connected residuals of herniated nucleus pulposus, status-post laminectomy of the lumbar spine, is not warranted because the evidence of record does not support a finding of intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; or, unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine (2010); see also June 2010 VA Spine Examination Report and August 2010 Addendum.  In this regard, based on the above medical findings, physical examination, x-ray, and MRI evidence does not reveal unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.

Further, the Board notes that review of the evidence of record is unclear as to whether the Veteran has degenerative disc disease of the lumbar spine.  However, even if evidence of degenerative disc disease of the lumbar spine were present and even when considering Diagnostic Code 5243 (Intervertebral Disc Syndrome), intervertebral disc syndrome based on incapacitating episodes was not demonstrated.  The evidence of record does not support a finding of incapacitating episodes (bed rest prescribed by a physician) having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran would not be eligible for a higher rating under Diagnostic Code 5243 even if the symptoms of degenerative disc disease were taken into account.
  
There are also no objective neurological or other manifestations related to the service-connected lumbar spine disability that require consideration and a separate rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.  The Board also notes that although a neurologist noted that the Veteran has EMG nerve conduction studies which show some radiculopthy, a complete review of the evidence of record is negative for such studies.  Further, such notation is inconsistent with the evidence of record which revealed decreased range of motion of the lower extremities, sensation was noted as grossly intact throughout the pendency of this appeal.  See June 2004 Neurology Clinic Note; November 2005 Primary Care Physician Note (noting normal neurological and motor examinations); September 2006 Primary Care Follow-Up Note (noting normal neurological and motor examinations); November 2006 Primary Care Follow-Up Note (noting normal neurological and motor examinations); January 2007 Primary Care Follow-Up Note (noting normal neurological and motor examinations); September 2007 Primary Care Follow-Up Note (noting normal neurological and motor examinations); May 2009 Physical Medicine Rehabilitation Education Consult Note (noting normal neurological and motor examinations).  Further, upon most recent neurological examination in June 2010, neurological testing (motor and sensation) were noted as normal.  See June 2010 VA Spine Examination Report.  

Further, the evidence does not support a separate or increased rating for functional loss due to weakness, fatigability, incoordination, or pain on movement of the lumbar spine under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, upon range of motion and repetitive range of motion testing, pain, fatigue, posting, guarding, weakness, lack of endurance, or additional limitation in motion, were not noted.  See June 2010 VA Spine Examination Report.        

In addition, the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged ratings in this case. 

Based on the discussion above, the preponderance of the evidence is against the Veteran's increased rating claim for the residuals of herniated nucleus pulposus, status-post laminectomy of the lumbar spine disability.  As such, there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran; the benefit-of-the-doubt rule is not applicable, and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected lumbar spine disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's lumbar spine symptomatology is fully addressed by the respective rating criteria under which such disability is rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, even if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  In this regard, the Board notes that although a June 2010 VA Spine Examination Report indicates that the Veteran left his job due to his lumbar spine disability, the evidence of record fails to reveal marked interference with employment due to such disability.  Since the evidence does not reveal that the Veteran missed any work due to his service-connected lumbar spine disability and he does not claim such, the Board finds that such disability has not caused marked interference with employment.  Further, the evidence fails to show that the disability picture created by the lumbar spine disability is exceptional or 



(CONTINUED ON NEXT PAGE)


unusual.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

Entitlement to an increased rating in excess of 40 percent disabling for service-connected residuals of herniated nucleus pulposus, status-post laminectomy of the lumbar spine, is denied.


REMAND

The U.S. Court of Appeals for Veterans Claims recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

In a June 2010 VA Spine Examination Report, the examiner notes that the Veteran was employed as a security guard and is no longer employed.  Further, although the examiner indicates that the Veteran's lumbar spine disability has no effects on his usual occupation or resulting work problems because he is unemployed, the examiner also indicates that the Veteran left his job due to his lumbar spine problems and he cannot perform activities requiring prolonged standing.  There is no further discussion on the effects of the Veteran's service-connected lumbar spine disability on the Veteran's employability.  Based on the above noted evidence, the record reasonably raises the question of whether the Veteran is unemployable due to his lumbar spine disability. Although the Veteran has perfected an appeal only as to the increased rating portion of the claim, the related TDIU portion of the appeal should be remanded to the RO, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take all necessary steps to develop the Veteran's claim for TDIU, such as obtaining any current VA clinical records from the Tuskegee VAMC regarding his lumbar spine disability.  Ask the Veteran if he has received non-VA treatment for any service-connected disability.

2.  Afford the Veteran VA examinations as necessary to determine impairment of employability due to each of his service-connected disabilities.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for TDIU must be readjudicated.  If the claim remains denied, a SSOC must be provided to the Veteran and his representative with adequate opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the 



(CONTINUED ON NEXT PAGE)


outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


